DETAILED ACTION
	This application is a Continuation of Application No. 15/526,475, now U.S. Patent No. 10,485,138.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
I.	The species disclosed in Figure 1A
II.	The species disclosed in Figure 2B
III.	The species disclosed in Figure 3A

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of a first phase change material conductively coupled to the at least one heat-emitting component and changing phase at a first temperature;
a first frame holding the first phase change material;
a second phase change material conductively coupled to the first phase change material
and changing phase at a second temperature, which is greater than the first temperature;
a second frame holding the second phase change material; and
an intermediate structure located between the first frame and the second frame wherein the intermediate structure is an intermediate heat-conducting structure, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Weaver et al. (2009/0219726). 
Figure 4 discloses a heat sink assembly for use with at least one heat-emitting component, comprising:
a first phase change material conductively coupled to the at least one heat-emitting
component and changing phase at a first temperature;
a first frame 412 holding the first phase change material;
a second phase change material conductively coupled to the first phase change material
and changing phase at a second temperature, which is greater than the first temperature (paragraph 42, last sentence);
a second frame 414 holding the second phase change material; and
an intermediate structure located between the first frame 412 and the second frame 414 wherein the intermediate structure is an intermediate heat-conducting structure;
wherein the first phase change material changes phase in response to a conductive transfer of heat from the heat-emitting component and the second phase change material changes phase in response to a conductive transfer of heat from the first phase change material.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763